GRIM, District Judge.
Plaintiffs filed a complaint November 30, 1953, against the defendant for treble damages for rent overcharges under Section 205 of the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix § 1881 et seq.
Defendant moves to dismiss for want of jurisdiction, because the amount in controversy is less than $3,000, citing Fields v. Washington, 3 Cir., 1949, 173 F.2d 701.
Sec. 205 of the Act was amended July 31, 1951, c. 275, Public Law 96, to provide, “(c) Suit * * * may be brought in any Federal court of competent jurisdiction regardless of the amount involved » * * ”
Defendant’s motion is therefore denied.